                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

                                               )
League of United Latin American Citizens –     )
Richmond Region Council 4614 et al.,           )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      ) Civil Action No. 1:18-cv-00423-LO-IDD
                                               )
PUBLIC INTEREST LEGAL                          )
FOUNDATION, an Indiana Corporation,            )
and J. CHRISTIAN ADAMS,                        )
                                               )
               Defendants.                     )
                                               )




                   JOINT NOTICE OF STATUS RE COURT-ORDERED
                      CONFERENCE OF THE PARTIES (DKT. 138)

       In accordance with Judge Davis’s Order (Dkt. No. 138), on May 7, 2019, Plaintiffs

timely produced a privilege log with respect to communications between Plaintiffs’ counsel and

Professor Justin Levitt. Plaintiffs also produced a number of documents that Professor Levitt

and Loyola Law School previously withheld in response to subpoenas Defendants issued to

them. On May 8, 2019, the parties met and conferred at length by phone. As a result of that

conversation, the parties were able to reach a compromise with respect to all remaining disputed

documents.

       Accordingly, there are no remaining disputes between the parties regarding the

documents that are the subject of Defendants’ Motion to Compel (Dkt. No. 128) and the parties

agree that no further hearing is necessary.




                                               1
   Dated: May 9, 2019                           Respectfully submitted,



/s/ Michael J. Lockerby                           /s/ Christopher S. Herlihy
______________________________________         ______________________________________
MICHAEL J. LOCKERBY (VSB No. 24003)            CHRISTOPHER S. HERLIHY (VSB No. 93558)
ELI L. EVANS (VSB No. 90700)                   ANISA A. SOMANI (VSB No. 86103)
FOLEY & LARDNER LLP                            NICOLE M. CLEMINSHAW (VSB No. 92161)
Washington Harbour                             GEOFFREY M. WYATT (Pro hac vice)
3000 K Street, N.W., Suite 600                 SEAN M. TEPE (Pro hac vice)
Washington, D.C. 20007                         ANDREW HANSON (Pro hac vice)
Telephone:      (202) 945-6079                 ZACHARY W. MARTIN (Pro hac vice)
Facsimile:      (202) 672-5399                 JOHN R. THORNBURGH II (Pro hac vice)
mlockerby@foley.com                            1440 New York Ave. NW
eevans@foley.com                               Washington, DC 20005
                                               Telephone: (202) 371-7293
WILLIAM E. DAVIS (Pro hac vice)                Facsimile: (202) 661-8293
ANA ROMES (Pro hac vice)                       Christopher.Herlihy@probonolaw.com
FOLEY & LARDNER LLP                            Anisa.Somani@probonolaw.com
One Biscayne Tower                             Nicole.Cleminshaw@probonolaw.com
2 South Biscayne Blvd., Suite 1900             Geoffrey.Wyatt@probonolaw.com
Miami, FL 33131                                Sean.Tepe@probonolaw.com
Telephone:    (305) 482-8404                   Andrew.Hanson@probonolaw.com
Facsimile:    (305) 482-8600                   Zachary.Martin@probonolaw.com
wdavis@foley.com                               John.Thornburgh@probonolaw.com
aromes@foley.com
                                               Attorneys for Plaintiffs League of United Latin
                                               American Citizens – Richmond Region Council 4614,
Attorneys for Defendants Public Interest Law   Eliud Bonilla, Luciania Freeman, Abby Jo Gearhart
Foundation and J. Christian Adams
                                               (Additional counsel on next page)




                                                2
ALLISON RIGGS (Pro hac vice)
JACLYN MAFFETORE (Pro hac vice)
JEFFREY LOPERFIDO (Pro hac vice)
SOUTHERN COALITION FOR SOCIAL JUSTICE
1415 West Highway 54, Suite 101
Durham, NC 27707
Telephone: (919) 323-3380
Facsimile: (919) 323-3942
AllisonRiggs@southerncoalition.org
JaclynMaffetore@southerncoalition.org
JeffLoperfido@scsj.org

CAMERON KISTLER (Pro hac vice)
GENEVIEVE NADEAU (Pro hac vice)
JAMILA BENKATO (Pro hac vice)
PROTECT DEMOCRACY PROJECT
2020 Pennsylvania Ave., NW # 163
Washington, DC 20006
Telephone: (202) 599-0466
Facsimile: (929) 777-9428
cameron.kistler@protectdemocracy.org
genevieve.nadeau@protectdemocracy.org
jamila.benkato@ protectdemocracy.org

LARRY SCHWARTZTOL (Pro hac vice)
PROTECT DEMOCRACY PROJECT
125 Walnut St., Suite 202
Watertown, MA 02472
Telephone: (202)-599-0466
Facsimile: (929)-777-9428
larry.schwartztol@protectdemocracy.org

ANDREW G. CELLI, JR. (Pro hac vice)
ALANNA KAUFMAN (Pro hac vice)
DAVID LEBOWITZ (Pro hac vice)
EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue at Rockefeller Center
10th Floor
New York, New York 10020
Telephone: (212) 763-5000
Facsimile: (212) 763-5001
acelli@ecbalaw.com
akaufman@ecbalaw.com
dlebowitz@ecbalaw.com




 3
                                  CERTIFICATE OF SERVICE

        I, Christopher S. Herlihy, hereby certify that on May 9, 2019, I have electronically filed
the foregoing Joint Notice of Status re Court-Ordered Conference of the Parties (Dkt. 138) using
the CM/ECF system, which will then send a notification of such filing (NEF) to all counsel of
record, including:

Michael J. Lockerby
Foley & Lardner LLP
3000 K Street, N.W. | Suite 600
Washington, DC 20007
MLockerby@foley.com

Counsel for Defendants


                                             /s/ Christopher S. Herlihy
                                             CHRISTOPHER S. HERLIHY (VSB No. 93558)
                                             1440 New York Ave. NW
                                             Washington, DC 20005
                                             Telephone:     (202) 371-7293
                                             Facsimile:     (202) 661-8293
                                             Christopher.Herlihy@probonolaw.com

                                             Counsel for Plaintiffs League of United Latin
                                             American Citizens – Richmond Region Council
                                             4614, Eliud Bonilla, Luciania Freeman, Abby Jo
                                             Gearhart




                                                4
